 



Exhibit 10.3 (d)
TENTH AMENDMENT TO LEASE
     This Tenth Amendment to Lease (“Tenth Amendment”) is made this 2nd day of
May 2005 by and between Full Circle Partnership III (“Landlord”) and
Spectranetics Corporation. (“Tenant”).
WITNESSETH;
     WHEREAS, Landlord as successors to Talamine Properties LTD and Tenant have
heretofore entered into that certain Lease Agreement dated as of September 11,
1985 and subsequent Nine amendments (the “Lease”) for approximately 22,000
rentable square feet of space at 96 Talamine Court, Colorado Springs, Colorado
(the “Premises”); and
     WHEREAS, said Lease expires on December 31, 2005 (the “Expiration Date”);
and

     WHEREAS, Landlord and Tenant desire to amend the Lease, all as hereinafter
set forth.
     NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant do hereby amend the Lease, effective as of the
date hereof, as follows:

  1.   Lease Extension. The term for the Premises shall be extended and expire
on December 31, 2010 (the “Extension Period”).     2.   Rent. The Base Rent
payable by Tenant to Landlord during the Extension Period (payable in advance,
upon the first day of each month) shall be according to the following schedule.
        January 1, 2006 to December 31, 2006 base monthly rent will be
$17,151.00.
January 1, 2007 to December 31, 2007 base monthly rent will be $17,151.00.
January 1, 2008 to December 31, 2008 base monthly rent will be $17,151.00.
January 1, 2009 to December 31, 2009 base monthly rent will be $17,580.00
January 1, 2010 to December 31, 2010 base monthly rent will be $18,020.00     3.
  NNN Expenses. In addition to base rent Tenant shall pay to Landlord its
prorata share of all building expenses, to include taxes, insurance, common area
maintenance. The current estimated cost of the additional charges is $1.90 per
rentable square foot per year. The Tenant shall pay the estimated amount monthly
($3,483.00) due and payable with the base rent. Landlord will reconcile all
expenses to the year’s collections at the end of each year of tenancy. If there
is a credit due to Tenant, the amount will be credited to the next month’s base
rent. If there is a deficiency the Tenant will pay that amount within 15 days of
written notification from Landlord.     4.   HVAC. Landlord agrees that Tenant
will not be responsible for the cost of replacement of HVAC units. Repair and
maintenance shall be included in NNN charges.     5.   Right of First Refusal.
During the term of this amendment, Landlord shall grant to Tenant the first
right of refusal for purchase for the building located at 96 Talamine Court,
Colorado Springs, CO.     6.   Unmodified Provisions/Ratification. Except as
otherwise specifically set forth herein, each and every term, condition and
covenant set forth in the Lease Agreement shall remain in full force and effect
during the Extension Period and Tenant hereby ratifies and confirms the Lease
Agreement, as modified hereby, and each and every term, provision and conditions
set forth therein.

     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
as of the day and year first above written.

             
TENANT:
  LANDLORD:

           
Spectranetics Corporation
  Full Circle Partnership III

           
By:
  (-s- Larry Martel) [d27781d2778101.gif]   By:   (-s- J.B Carter)
[d27781d2778102.gif]
 
           
Title:
  V.P. Operations   Title:   President and General Partner
 
           

